


110 HR 5471 IH: To require the Consumer Product Safety Commission to

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5471
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Towns (for
			 himself and Mrs. Blackburn) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Consumer Product Safety Commission to
		  prescribe rules requiring distinctive markings on toy and look-alike
		  firearms.
	
	
		1.Mandatory Standard for the
			 Marking of Imitation Firearms or Toy Firearms
			(a)Safety
			 standardNot later than 1 year after the date of enactment of
			 this Act, the Consumer Product Safety Commission shall promulgate a final
			 consumer product safety rule that provides for a distinctive marking or device
			 for any toy, look-alike, or imitation firearm to distinguish the look-alike
			 firearm from a firearm. The Commission may waive the requirement of any such
			 marking or device for any toy, look-alike, or imitation firearm that will only
			 be used in the theatrical, movie, or television industry.
			(b)Look-alike
			 firearm definedFor purposes of this section, the term
			 look-alike firearm means any imitation of any original firearm
			 which was manufactured, designed, and produced since 1898, including toy guns,
			 water guns, replica nonguns, and air-soft guns firing nonmetallic projectiles.
			 Such term does not include any look-alike, nonfiring, collector replica of an
			 antique firearm developed prior to 1898, or traditional BB, paint-ball, or
			 pellet-firing air guns that expel a projectile through the force of air
			 pressure.
			(c)Preemption of
			 State or local laws or ordinances
				(1)In
			 generalThe provisions of this section shall supersede any
			 provision of State or local law or ordinance relating to markings,
			 identification, or sale of toy, look-alike, and imitation firearms. No State or
			 political subdivision shall—
					(A)prohibit the sale
			 or manufacturer of any look-alike, nonfiring to or collector replica of an
			 antique firearm developed prior to 1898; or
					(B)prohibit the sale
			 (other than prohibiting the sale to minors) of traditional BB, paint ball, or
			 pellet-firing air guns that expel a projectile through the force of air
			 pressure
					(2)LimitationThis subsection shall not apply to any
			 provision of State or local law enacted prior to January 30, 1955, or any
			 subsequent amendments enacted thereto, that prohibits the sale of any toy or
			 imitation firearm that can reasonably be perceived to be an actual firearm
			 unless the exterior surface of the toy or imitation firearm is predominantly
			 brightly colored.
				(d)Effect on other
			 lawsThis Act shall supersede
			 the provisions of section 4 of the Federal Energy Management Improvement Act of
			 1988 (15 U.S.C. 5001) at such time as the Commission promulgates a final rule
			 pursuant to subsection (a).
			
